 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BILL LIETZKE,                                   No. 2:18-cv-2706 KJM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14       CITY OF MONTGOMERY, et al.
15                       Defendants.
16

17           Plaintiff, Bill Lietzke, is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about numerous unlawful actions

21   by the County of Montgomery.1

22           The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   ////

27
     1
      Although the City of Montgomery is the named defendant in the complaint’s caption, the
28   County of Montgomery is identified as the defendant throughout the body of the complaint.
                                                     1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5          The minimum requirements for a civil complaint in federal court are as follows:

 6                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 7                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 8                  judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.    Plaintiff’s Complaint

11          A review of plaintiff’s complaint finds that it is deficient in several respects.

12          A.      Failure to State a Claim

13          Plaintiff’s complaint alleges various constitutional violations against the County of

14   Montgomery, such as unlawful search and seizure, and arrest with probable cause. A litigant who

15   complains of a violation of a constitutional right does not have a cause of action directly under the

16   United States Constitution. Livadas v. Bradshaw, 512 U.S. 107, 132 (1994) (affirming that it is

17   42 U.S.C. § 1983 that provides a federal cause of action for the deprivation of rights secured by

18   the United States Constitution); Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617

19   (1979) (explaining that 42 U.S.C. § 1983 was enacted to create a private cause of action for

20   violations of the United States Constitution); Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d
21   704, 705 (9th Cir. 1992) (“Plaintiff has no cause of action directly under the United States

22   Constitution.”).

23          42 U.S.C. § 1983 provides that,

24                  [e]very person who, under color of [state law] ... subjects, or causes
                    to be subjected, any citizen of the United States ... to the deprivation
25                  of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit
26                  in equity, or other proper proceeding for redress.
27          “In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme Court

28   held that a municipality may not be held liable for a § 1983 violation under a theory of respondeat
                                                        3
 1   superior for the actions of its subordinates.” Castro v. County of Los Angeles, 833 F.3d 1060,

 2   1073 (9th Cir. 2016) (en banc). In this regard, “[a] government entity may not be held liable

 3   under 42 U.S.C. § 1983, unless a policy, practice, or custom of the entity can be shown to be a

 4   moving force behind a violation of constitutional rights.” Dougherty v. City of Covina, 654 F.3d

 5   892, 900 (9th Cir. 2011) (citing Monell, 436 U.S. at 694).

 6          Thus, municipal liability in a § 1983 case may be premised upon: (1) an official policy;

 7   (2) a “longstanding practice or custom which constitutes the standard operating procedure of the

 8   local government entity;” (3) the act of an “official whose acts fairly represent official policy such

 9   that the challenged action constituted official policy;” or (4) where “an official with final policy-

10   making authority delegated that authority to, or ratified the decision of, a subordinate.” Price v.

11   Sery, 513 F.3d 962, 966 (9th Cir. 2008).

12          To sufficiently plead a Monell claim, allegations in a complaint “may not simply recite the

13   elements of a cause of action, but must contain sufficient allegations of underlying facts to give

14   fair notice and to enable the opposing party to defend itself effectively.” AE ex rel. Hernandez v.

15   Cnty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216

16   (9th Cir. 2011)). At a minimum, the complaint should “identif[y] the challenged policy/custom,

17   explain[ ] how the policy/custom was deficient, explain[ ] how the policy/custom caused the

18   plaintiff harm, and reflect[ ] how the policy/custom amounted to deliberate indifference[.]”

19   Young v. City of Visalia, 687 F. Supp. 2d 1141, 1149 (E.D. Cal. 2009); see also Little v. Gore,

20   148 F.Supp.3d 936, 957 (S.D. Cal. 2015) (“Courts in this circuit now generally dismiss claims
21   that fail to identify the specific content of the municipal entity’s alleged policy or custom.”).

22          Here, plaintiff’s complaint simply asserts repeatedly that on a given date, “the County of

23   Montgomery” engaged in alleged unlawful conduct. In this regard, the complaint fails to state the

24   elements of a Monell claim.

25          B.      Personal Jurisdiction

26          “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction
27   over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). “Because California’s long-

28   arm jurisdictional statute is coextensive with federal due process requirements, the jurisdictional
                                                         4
 1   analyses under state law and federal due process are the same.” Schwarzenegger v. Fred Martin

 2   Motor Co., 374 F.3d 797, 800-01 (9th Cir. 2004).

 3          “For a court to exercise personal jurisdiction over a nonresident defendant consistent with

 4   due process, that defendant must have ‘certain minimum contacts’ with the relevant forum ‘such

 5   that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial

 6   justice.’” Mavrix Photo, Inc. v. Brand Technologies, Inc., 647 F.3d 1218, 1223 (9th Cir. 2011)

 7   (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “The inquiry whether

 8   a forum State may assert specific jurisdiction over a nonresident defendant ‘focuses on the

 9   relationship among the defendant, the forum, and the litigation.’” Walden v. Fiore, 134 S. Ct.

10   1115, 1121 (2014) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)) (internal

11   quotation marks omitted). However, “the ‘primary concern’ is ‘the burden on the defendant.’”

12   Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County, 137 S. Ct.

13   1773, 1780 (2017) (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292

14   (1980)).

15          A three-part test has been developed by the Ninth Circuit to analyze an assertion of

16   specific personal jurisdiction:

17                   (1) The non-resident defendant must purposefully direct his
                    activities or consummate some transaction with the forum or resident
18                  thereof; or perform some act by which he purposefully avails himself
                    of the privilege of conducting activities in the forum, thereby
19                  invoking the benefits and protections of its laws;
20                  (2) the claim must be one which arises out of or relates to the
                    defendant’s forum-related activities; and
21
                    (3) the exercise of jurisdiction must comport with fair play and
22                  substantial justice, i.e. it must be reasonable.
23   Schwarzenegger, 374 F.3d at 802 (quoting Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)).

24          The burden is plaintiff’s for the first two prongs. Id. If plaintiff carries that burden, “the

25   burden then shifts to the defendant to ‘present a compelling case’ that the exercise of jurisdiction

26   would not be reasonable.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78
27   (1985)).

28   ////
                                                        5
 1           Here, the complaint alleges that the defendant is a county in Alabama and that the alleged

 2   wrongful actions occurred in Montgomery, Alabama. In this regard, the complaint fails to allege

 3   why this court would have personal jurisdiction over a defendant located in Alabama concerning

 4   events that occurred in Alabama.

 5           C.      Venue

 6           Pursuant to 28 U.S.C. § 1391(b)

 7                   A civil action may be brought in--
 8                   (1) a judicial district in which any defendant resides, if all defendants
                     are residents of the State in which the district is located;
 9
                     (2) a judicial district in which a substantial part of the events or
10                   omissions giving rise to the claim occurred, or a substantial part of
                     property that is the subject of the action is situated; or
11
                     (3) if there is no district in which an action may otherwise be brought
12                   as provided in this section, any judicial district in which any
                     defendant is subject to the court's personal jurisdiction with respect
13                   to such action.
14           Here, the complaint alleges that plaintiff and the defendant reside in Alabama. (Compl.

15   (ECF No. 1) at 2.) The complaint also alleges that the events at issue occurred in Alabama. And

16   as noted above, it appears that the court lacks personal jurisdiction over this action. Thus, it

17   appears that this is not the correct venue for this action.

18           D.      Statute of Limitations

19           As noted above, the complaint is brought pursuant to 42 U.S.C. § 1983. The events

20   alleged in the complaint occurred between 1999 and 2002. (Compl. (ECF No. 1) at 7-12.) Title
21   42 U.S.C. § 1983 provides that,

22                   [e]very person who, under color of [state law] ... subjects, or causes
                     to be subjected, any citizen of the United States ... to the deprivation
23                   of any rights, privileges, or immunities secured by the Constitution
                     and laws, shall be liable to the party injured in an action at law, suit
24                   in equity, or other proper proceeding for redress.
25           42 U.S.C. § 1983 does not contain a specific statute of limitations. “Without a federal

26   limitations period, the federal courts ‘apply the forum state’s statute of limitations for personal
27   injury actions, along with the forum state’s law regarding tolling, including equitable tolling,

28   except to the extent any of these laws is inconsistent with federal law.’” Butler v. National
                                                          6
 1   Community Renaissance of California, 766 F.3d 1191, 1198 (9th Cir. 2014) (quoting Canatella v.

 2   Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007)); see also Jones v. Blanas, 393 F.3d 918, 927

 3   (9th Cir. 2004). Before 2003, California’s statute of limitations for personal injury actions was

 4   one year. See Jones, 393 F.3d at 927. Effective January 1, 2003, however, in California that

 5   limitations period became two years. See id.; Cal. Code Civ. P. § 335.1.

 6             Here, this action was filed on October 5, 2018. (ECF No. 1.) Accordingly, in the absence

 7   of tolling, the statute of limitations has long passed for these incidents.

 8   II.       Leave to Amend

 9             For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned

10   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

11   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

12   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

13   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,

14   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

15   court does not have to allow futile amendments).

16             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

17   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

18   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

19   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

20   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to
21   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

22   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

23   1988)).

24             Here, the undersigned cannot yet say that it appears beyond doubt that leave to amend

25   would be futile. Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted

26   leave to file an amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file
27   an amended complaint “the tenet that a court must accept as true all of the allegations contained

28   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause
                                                         7
 1   of action, supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678.

 2   “While legal conclusions can provide the complaint’s framework, they must be supported by

 3   factual allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line

 4   from conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

 5          Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

 6   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

 7   in itself without reference to prior pleadings. The amended complaint will supersede the original

 8   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

 9   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

10   and identified in the body of the complaint, and each claim and the involvement of each

11   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

12   must also include concise but complete factual allegations describing the conduct and events

13   which underlie plaintiff’s claims.

14                                              CONCLUSION

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. The complaint filed October 5, 2018 (ECF No. 1) is dismissed with leave to

17   amend.2

18          2. Within twenty-eight days from the date of this order, an amended complaint shall be

19   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

20   Procedure and the Local Rules of Practice.3 The amended complaint must bear the case number
21   assigned to this action and must be titled “Amended Complaint.”

22   ////

23   ////

24   ////

25
     2
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     3
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         8
 1           3. Failure to comply with this order in a timely manner may result in a recommendation

 2   that this action be dismissed.

 3   DATED: April 2, 2019                                   /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.pro se\lietzke2706.dism.lta.ord
23

24

25

26
27

28
                                                        9
